Citation Nr: 1002330	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-08 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for gastroenteritis.

3.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for heart disability, 
claimed as secondary to service-connected diabetes mellitus.

5.  Entitlement to an initial evaluation in excess of 20 
percent for peripheral vascular disease with peripheral 
neuropathy of the left lower extremity.

6.  Entitlement to an initial evaluation in excess of 20 
percent for peripheral vascular disease with peripheral 
neuropathy of the right lower extremity.

7.  Entitlement to a compensable initial rating for a 
pilonidal cyst.

  
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to July 
1973 and from January 1974 to December 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The Veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in September 2009.  A transcript 
of that hearing is associated with the claims files.

The issues of entitlement to service connection for PTSD, 
gastroenteritis, hypertension and heart disability are 
addressed in the Remand that follows the Order section of 
this decision.



FINDINGS OF FACT

1.  From July 21, 2005, the Veteran's peripheral vascular 
disease of the lower extremities has been manifested by 
claudication on walking between 25 and 100 yards, but not by 
trophic changes or ankle/brachial index of 0.7 or less; 
peripheral neuropathy of the lower extremities has been 
manifested by moderate incomplete paralysis of the peripheral 
nerves.  

2.  From July 21, 2005, the Veteran's pilonidal cyst has been 
manifested by a small, non-disfiguring, superficial scar with 
repeated ulceration, not shown to be painful on objective 
demonstration.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for peripheral vascular disease and peripheral 
neuropathy of the left lower extremity are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code 7114; § 4.124a, Diagnostic Codes 8520 to 8526 
(2009).

2.  The criteria for an initial rating in excess of 20 
percent for peripheral vascular disease and peripheral 
neuropathy of the right lower extremity are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code 7114; § 4.124a, Diagnostic Codes 8520 to 8526 
(2009).

3.  The criteria for an initial rating of 10 percent, but not 
higher, are met for a pilonidal cyst.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking increased initial evaluations for 
peripheral vascular disease with peripheral neuropathy of the 
left and right lower extremities and for a pilonidal cyst.  
The Board will first discuss certain preliminary matters and 
will then address the legal criteria and the facts of the 
case at hand.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided the required notice by letters 
mailed in October 2008 and October 2009.  Although full VCAA 
notice was not sent to the Veteran until after the initial 
adjudication by the RO, the Board finds there is no prejudice 
to the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the October 2008 letter, the RO readjudicated the claims 
based on all evidence of record prior to the certification of 
the appeal.  In addition, the Veteran did not respond to the 
October 2009 letter.  There is no indication in the record or 
reason to believe that any ultimate decision of the RO on the 
merits of any of the claims would have been different had 
complete VCAA notice been provided at an earlier time.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of the claims herein decided.  
In this regard, the Board notes that service treatment 
records (STRs) and VA and non-VA outpatient records were 
obtained.  The Veteran was afforded appropriate VA 
examinations.  Neither the Veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate any of the claims herein decided, and the Board 
is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and not prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claims.





General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2009).  However, 
38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material 


to the determination of a matter, VA shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to any of the disabilities under review.  

Service connection for all three disabilities on appeal was 
granted effective from July 21, 2005.

Evaluation of peripheral vascular disease (PVD) with 
peripheral neuropathy

Where a particular disability for which the veteran has been 
service-connected is not listed, it may be rated by analogy 
to a closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27; Lendenmann v. 
Principi, 3 Vet. App. 345, 349-50 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, because peripheral vascular disease is not 
listed in the rating schedule it is rated by analogy under 
the criteria of 38 C.F.R. § 4.104, Diagnostic Code 7114, the 
rating criteria of which are as follows.  A rating of 20 
percent is assigned for claudication on walking more than 100 
yards and diminished peripheral pulses or ankle/brachial 
index of 0.9 or less.  A rating of 40 percent is assigned for 
claudication on walking between 25 and 100 yards on a level 
grade at 2 miles per hour and trophic changes (thin skin, 
absence of hair, dystrophic nails) or ankle/brachial index of 
0.7 or less.  A rating of 60 percent is assigned for 
claudication on walking less than 25 yards on a level grade 
at 2 miles per hour and either persistent coldness of the 
extremity or ankle/brachial index of 0.5 or less.  A rating 
of 100 percent is assigned for ischemic limb pain at rest and 
either deep ischemic ulcers or ankle/brachial index of 0.4 or 
less. 

Note (1) to the diagnostic code states the ankle/brachial 
index is the ratio of the systolic blood pressure at the 
ankle (determined by Doppler study) divided by the 
simultaneous brachial artery systolic blood pressure.  The 
normal index is 1.0 or greater.  Note (2) states to evaluate 
residuals of aortic and large arterial bypass surgery or 
arterial graft as arteriosclerosis obliterans.  Note (3) 
states these evaluations are for involvement of a single 
extremity; if more than one extremity is affected, evaluate 
each extremity separately and combine under §4.25 using the 
bilateral factor (§4.26), if applicable.

Alternatively, peripheral neuropathy is rated under the 
criteria of 38 C.F.R. § 4.124a as complete or incomplete 
paralysis of a specific nerve.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
"mild" or at most "moderate" degree.   

Relevant to the lower extremities, a rating of 20 percent is 
assigned for moderate incomplete paralysis of the sciatic, 
external popliteal, internal popliteal, or anterior crural 
nerves (Diagnostic Codes 8520, 8521, 8524, 8526 respectively) 
or for severe incomplete paralysis of the musculocutaneous, 
anterior tibial, or posterior tibial nerves (Diagnostic Codes 
8522, 8523, and 8525 respectively).  

A rating of 30 percent is assigned for severe incomplete 
paralysis of the external popliteal, internal popliteal, or 
anterior crural nerves or complete paralysis of the 
musculocutaneous nerve (eversion of foot weakened), anterior 
tibial nerve (dorsal flexion of foot lost) or posterior 
tibial nerve (paralysis of all muscles of the sole of the 
foot, frequently with painful paralysis of a causalgic 
nature; toes cannot be flexed; adduction is weakened; plantar 
flexion is impaired).  

A rating of 40 percent is assigned for moderately severe 
paralysis of the sciatic nerve or complete paralysis of the 
external popliteal nerve (foot drop and slight droop of first 
phalanges of all toes, cannot dorsiflex the foot, 
extension/dorsiflexion of all toes lost; abduction of foot 
lost; adduction weakened; anesthesia covers entire dorsum of 
foot and toes), internal popliteal nerve (plantar flexion 
lost, frank adduction of foot impossible, flexion and 
separation of toes abolished; no muscle in sole can move; in 
lesions of the nerve  high in the popliteal fossa, plantar 
flexion of the foot is lost), or anterior crural nerve 
(paralysis of the quadriceps extensor muscles).

A rating of 60 percent is assigned for severe incomplete 
paralysis of the sciatic nerve, with marked muscular atrophy.

A rating of 80 percent is assigned for complete paralysis of 
the sciatic nerve (the foot dangles and drops, no active 
movement possible of the muscles below the knee; flexion of 
knee weakened or lost). 

A VA Primary Care (PC) note dated in April 2003 states the 
Veteran presented to establish care and obtain medications.  
The Veteran reported a history of gangrene of the left toes 
in 2000; he had vascular studies and was to have a below-the-
knee amputation but he took medication and circulation 
resumed.  The Veteran reported no problems since then and 
specifically denied claudication.

The Veteran contacted the VA PC clinic in January 2004 to 
complain of dizziness and shortness of breath associated with 
climbing windmill towers as required by his new job.  The 
Veteran was noted to have a heavy smoking history, but he 
declined smoking cessation assistance.  Diagnostics including 
electrocardiogram (EKG) revealed an irregular heartbeat; the 
Veteran was advised to agree to transport to a local hospital 
but declined because he would not be insured until February.  
The Veteran was discharged against medical advice. 

The Veteran underwent left carotid endarterectomy at Memorial 
Medical Center in February 2004.  The admitting diagnosis was 
symptomatic carotid artery stenosis.  Symptoms had begun as 
weakness and paralysis of the right lower extremity (RLE) 
causing the Veteran to fall to the ground; the symptoms 
resolved after five minutes.

A May 2004 VA treatment note states that following the 
surgery cited above the Veteran was cleared to return to work 
but was unable to climb due to persistent leg pain, so he had 
been doing "ground work" rather than climbing.  He reported 
leg cramps, aching of the legs when walking over 100 yards, 
and numbness and tingling when driving for more than one 
hour.  He stated he had discussed the symptoms with a 
vascular specialist and had been told the symptoms would 
resolve in time.  

The Veteran had an ultrasound of the arteries at Somerset 
Hospital in May 2004.  The ankle/brachial index measured 0.86 
on the right and 0.73 on the left.  The impression was mild-
to-moderate PVD bilaterally.

Records from Memorial Medical Center show the Veteran 
presented in May 2004 complaining of new-onset claudication 
that was preventing him from doing his job. 

A letter from Dr. VKN dated in May 2004 states the Veteran 
had been back to work but had claudication if he walked 100 
yards. 

In June 2004 the Veteran presented to Memorial Medical Center 
complaining of right calf claudication within 100 yards.  
Onset was several months previously and occurred in the right 
calf, then eventually moved to the left leg.  The clinician 
stated an aortagram would be scheduled.

The Veteran underwent left femoral-popliteal bypass surgery 
with angioplasty by a non-VA provider in July 2004.  An 
August 2004 VA treatment note shows the Veteran complained of 
general weakness in both legs since the surgery.

A letter from Dr. VKN dated in September 2004 states the 
Veteran's claudication was better but the Veteran should not 
resume working at heights.

A letter from Dr. LKM dated in September 2004 states the 
Veteran presented with a complaint of unpredictable, 
intermittent dizziness associated with standing and 
occasionally with climbing.  The dizziness with climbing 
ladders would occur after approximately 65 rungs.  The 
Veteran endorsed weakness and some shaking of the feet but 
denied any cramping-type symptoms in the buttocks, thighs or 
calf.   The Veteran could walk on flat surfaces without 
difficulty other than some low back pain.  On examination the 
extremities were warm.  Femoral and popliteal pulses were 2+ 
bilaterally.  The left foot had strong 2+ posterior tibial 
and dorsalis pedis pulses, but the right foot had 1+ 
posterior tibial pulse and non-palpable dorsalis pedis pulse.  
Dr. LKM's impression was that from a vascular standpoint the 
Veteran was doing quite well; his perfusion was normal to the 
lower extremities and he was not complaining of symptoms 
consistent with claudication.  It was unclear what was 
causing the Veteran's dizziness, which Dr. LKM opined may be 
some element of orthostatic hypotension.    

The record contains a letter from Dr. RW dated in January 
2005 stating the Veteran had been undergoing treatment for 
"severe" PVD since February 2004.  The Veteran's subjective 
symptoms were dizziness, weakness, palpitations, exertional 
dyspnea, and leg pain and weakness with any activities.  The 
Veteran had undergone appropriate surgical and cardiology 
follow-up and cardiac rehabilitations, resulting in some 
subjective improvement but certainly no resolution.  Because 
of the symptomatic dizziness and weakness, the Veteran 
absolutely should not continue his current profession.  The 
Veteran was fine for sedentary or light duty only but should 
not do any prolonged standing or walking or lifting, and 
should certainly not climb ladders or towers. 

The record also contains an undated Attending Physician's 
Statement apparently executed by Dr. RW in which the primary 
diagnosis was recorded as severe PVD/claudication and carotid 
stenosis.  Secondary contributing factors were 
hyperlipidemia, hypertension and tobacco use.  Surgery had 
improved circulation and reduced claudication with activity.  
Subjective symptoms were dizziness, weakness, palpitations, 
exertional shortness of breath, and leg pains/weakness with 
activity.

An SSA decision in January 2005 awarded disability benefits 
for peripheral arterial disease (primary diagnosis) and 
essential hypertension (secondary diagnosis) effective from 
February 2004.  An accompanying disability assessment notes 
the Veteran alleged problems with dizziness, fatigue, and leg 
and back pain.  The Veteran took medication and had limited 
ability to stand and walk for prolonged periods.  He could 
lift up to 50 pounds but could only walk a couple hundred 
yards at a time, and had to rest frequently when performing 
any activities.  He stated he had given up yard work, hunting 
and other recreation but could do self-care and some light 
housekeeping tasks.

The Veteran had a bilateral carotid duplex diagnostic by VA 
in August 2005.  The ankle/brachial indexes were not 
recorded.  The clinical impression was moderate bilateral 
internal carotid artery (ICA) stenosis.  

The Veteran had a VA examination in February 2006 during 
which he reported a history of PVD diagnosed in 2004 and 
consequent stent placement in the RLE and femoral bypass 
surgery in the left side.  He also reported claudication when 
walking that caused his legs to turn black and blue.  
Following surgery there was less pain with walking and he 
felt much better, but there was still claudication with pain 
on walking up to 30 feet.  He reported the condition 
precluded exercise and exertion; it also caused limited 
ability to walk or stand due to leg pain.  The Veteran also 
had to give up his job and was on disability.  He reported 
sensation of burning feet that had developed over the past 
two or three years , had become progressively worse, and was 
aggravated by standing or walking.  On examination there was 
no clubbing, cyanosis or edema of the lower extremities.  
Distal pulses showed dorsalis pedis of 1+ on the right and 
1.5+ on the left; the posterior tibialis was not palpable on 
either side.  Sensory examination showed decreased sensation 
to touch by monofilament in glove-and-stocking pattern in the 
lower extremities.  Motor examination was normal in both 
lower extremities, and reflexes were 2+ bilaterally. 

The Veteran underwent right femoral artery repair and 
angioplasty at Oakland VA Medical Center in August 2006.

The Veteran submitted a letter to VA in January 2009 stating 
he has dizziness and pain in the arms and legs with any kind 
of walking, even short distances.  He also experiences 
dizziness and lightheadedness due to problems with blood 
flow.  The Veteran has been using a cane due to balance 
problems with walking and standing.  He can walk 100 feet or 
so until leg pain makes him stop and rest.  The left leg is 
worse than the right and causes him to limp.  The Veteran is 
no longer able to do activities such as bicycling, hunting or 
fishing.  

The Veteran testified before the Board in September 2009 that 
he can walk about 50 feet before having to stop and rest.  
Pain starts at the bottom of the feet as a burning sensation, 
and then travels up the legs to the hips.  Medication 
provides some relief.       

On review of the evidence above, the Board finds the criteria 
for a rating in excess of 20 percent are not more nearly 
approximated than those for a 20 percent rating.

Increased rating of 40 percent under Diagnostic Code 7114 
requires claudication on walking between 25 and 100 yards on 
a level grade at 2 miles per hour and trophic changes (thin 
skin, absence of hair, dystrophic nails) or ankle/brachial 
index of 0.7 or less.  The Veteran has reported to VA medical 
examiners and testified before the Board that claudication 
occurs after walking less than 100 feet.  However, there is 
no evidence of trophic changes, and the only ankle/branchial 
index of record, taken in May 2004, exceeds 0.7 
(ankle/brachial index at the time measured 0.86 on the right 
and 0.73 on the left).  Accordingly, an increased rating 
under Diagnostic Code 7114 is not warranted.

The Board has considered whether alternative rating for 
peripheral neuropathy would result in a higher rating, but 
concludes it would not.  Neurological examination has shown 
only sensory impairment of the lower extremities; there has 
been no loss of motor strength and no muscular atrophy; such 
impairment is ratable as "moderate" at most, while rating 
at 30 percent or more for peripheral nerve disability of the 
lower extremities requires at least a "moderately severe" 
degree of impairment.  

Separate compensation is not assignable for vascular and 
neurologic symptoms because the symptomology overlaps (pain, 
fatigue, weakness, lack of endurance) and would accordingly 
constitute pyramiding.  38 C.F.R. § 4.14.  

The Board has considered whether this case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration.  The record reflects the 
Veteran has not required frequent hospitalizations for the 
disabilities and that the manifestations of the disabilities 
are not in excess of those contemplated by the schedular 
criteria.  In sum, there is no indication in the record that 
the average industrial impairment from either disability 
would be in excess of that contemplated by the assigned 
evaluation.  Accordingly, the Board has concluded that 
referral of this case for extra-schedular consideration is 
not in order.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has either 
disability warranted more than a 20 percent rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).
  
VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical evidence above the 
Board has carefully considered the Veteran's account of his 
symptoms, in the form of his correspondence to VA and his 
testimony before the Board.

The Veteran has described in detail the pain and weakness 
associated with his disability and the resulting impairment 
of his occupational and social activities.  A layperson is 
competent to testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, even affording 
the Veteran full competence and credibility, his account of 
his symptoms does not demonstrate that his disability picture 
more closely approximates the criteria for the higher rating.  
  
In sum, based on the medical and lay evidence of record, the 
Board finds the criteria for an initial rating in excess of 
20 percent each for left and right peripheral vascular 
disease with peripheral neuropathy are not met.  The claims 
must accordingly be denied.   

Evaluation of pilonidal cyst  

The Veteran's pilonidal cyst was originally rated under the 
criteria of 38 C.F.R. § 4.118, Diagnostic Code 7803, which 
assigns a 10 percent rating for superficial, unstable scar.  
Note (1) to that diagnostic code defines an "unstable" scar 
as one where, for any reason, there is a frequent loss of 
covering of skin over the scar.  Note (2) defines a 
"superficial" scar as one not associated with underlying 
soft tissue damage.  

Alternatively, under Diagnostic Code 7804 a rating of 10 
percent is available for a superficial scar that is painful 
on objective demonstration.   

The rating criteria changed effective from October 23, 2008.  
The revised criteria apply to claims filed on or after 
October 23, 2008.  They are not applicable to the Veteran's 
claim.

A VA PC note dated in April 2003 states the Veteran presented 
to establish care and obtain medications.  The Veteran 
reported a surgical history of pilonidal cyst, but the 
examination report is silent in regard to a current cyst; 
examination of the skin disclosed no current lesions, 
pruritis or ulcers.

A VA surgical consult dated in August 2005 shows the Veteran 
presented complaining of a cyst on his left buttock.  The 
Veteran reported he had a pilonidal cystectomy in service in 
1974; the cyst recurred two years ago.  Examination showed an 
indurated area measuring 3 cm x 2 cm on the left buttock; 
there was also a scar from the previous excision.  The 
clinician's assessment was recurrent pilonidal cyst.  The 
cyst was excised, and the wound was packed open; the Veteran 
tolerated the procedure well.  The Veteran had difficulty 
with wound care in early September, but after the dressing 
was changed the quarter-sized wound apparently healed without 
sign of further complication.

The Veteran had a VA examination in February 2006 during 
which he denied complaints of anal pruritis.  He reported 
excision of the cyst in 1974 during active service and 
recurrence three years later.  Since then the cyst would 
recur intermittently, and would spontaneously burst and get 
better.  He had surgery in 2005 with subsequent occasional 
seepage.  The surgery left a scar approximately 4 cm x 2 cm; 
the Veteran denied any symptoms secondary to the scar.  The 
Veteran reported experiencing symptoms when the cyst recurred 
and made it painful to sit.  On examination the scar was 
stable and superficial.  There was no elevation or depression 
on the surface contour.  There was no inflammation or edema, 
and the scar was normal to the area of the surrounding skin.  
The scar caused no limitation of motion or function and was 
not disfiguring.  The examiner diagnosed recurrent pilonidal 
cyst status post excision with residual scar.

Later in February 2006 the Veteran presented to the VA PC 
clinic complaining the pilonidal cyst appeared to be 
returning, with occasional leakage on his undergarments.  The 
Veteran denied pain.  Clinical examination showed a dried 
area on the left buttock from previous cystectomy, without 
current drainage.  The clinician advised a consult with 
surgery clinic to follow up.

The Veteran presented for VA colonoscopy in April 2006; the 
history and physical (H&P) examination associated with the 
procedure noted a scar on the left parasacral area with scab, 
non-tender and without induration or drainage, from recent 
excision of a pilonidal cyst.

The Veteran contacted the VA PC clinic in July 2006 to 
complain of continued draining of the pilonidal cyst, last 
excised in August 2005.  The Veteran complained the area was 
sore and leaking brown pus, and also tender at times.  The 
Veteran was advised to come to the Emergency Room (ER) for 
treatment; the record does not show subsequent ER examination 
or treatment.

The Veteran presented to the VA surgical clinic in August 
2006 complaining of intermittent swelling and drainage.  
Clinical observation showed an area of induration on the 
upper left buttock that felt like scar tissue.  There was 
scant drainage expressed, and no errhythema or increased 
warmth.  The impression was infected cyst versus 
folliculitis, and the recommended treatments were antibiotics 
and sitz baths.  

During follow-up at the VA surgery clinic in September 2006, 
the Veteran reported he felt much better.  There was no 
drainage, wound induration, redness or warmth in the area, 
and the Veteran was advised to discontinue antibiotics but 
continue soaks.

A VA PC clinic note dated in September 2007 shows a history 
of pilonidal cystectomy but no current complaints.

The Veteran submitted a letter to VA in January 2009 stating 
the cyst had moved from the area of his tailbone to his 
rectum.  Every month or so the cyst would swell up and become 
infected; the cyst would drain and refill for a week or so 
and then heal over until the next cycle.  The Veteran 
sometimes has to wear a sanitary napkin on his buttocks to 
stop the mess and control the smell and the ooze.
 
The Veteran testified before the Board in September 2009 that 
the cyst is tender and disfiguring.  The cyst is constantly 
wet from discharge; this occurs approximately every six 
months.  Usually he and his wife treat the cyst.  When 
medical providers treat the cyst, they burn a hole in the 
cyst, clean it out and pack it with gauze; the Veteran and 
his wife then have to change the gauze several times per day.  

On review of the medical and lay evidence above, the Board 
finds the Veteran is shown to have repeated ulceration 
associated with his pilonidal cyst, which is a small and non-
disfiguring scar on his left buttock.  Accordingly a rating 
of 10 percent is assignable under the criteria of Diagnostic 
Code 7803.  There is no higher rating available under this 
diagnostic code, and there is no applicable diagnostic code 
under which a higher rating or separate compensable rating 
could be granted.  In particular, the Board notes that the 
disability does not warranted a 10 percent rating under 
Diagnostic Code 7804 for a superficial scar that is tender 
and painful on objective demonstration because there is no 
such objective demonstration.  The Board notes that a 
layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer, 7 Vet. App. 379, 384; 
Falzone, 8 Vet. App. 398, 403.  In this case, however, the 
Diagnostic Code clearly requires an objective demonstration.  
Accordingly, the Veteran's unsupported account of painful 
scar is not adequate to show entitlement to separate rating 
under Diagnostic Code 7804.

The Board has considered whether "staged ratings" should be 
assigned.  Fenderson, 12 Vet. App. 119.  However, there is no 
evidence the criteria for a rating higher than 10 percent 
were met at any time during the period under review, and the 
Board concludes "staged rating" is not warranted.  

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a).  However, the record reflects the Veteran has not 
required frequent hospitalizations for the disability and the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by 
schedular criteria.  Accordingly, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.  

Finally, the Board has carefully considered the lay evidence 
offered by the Veteran in which he asserts the pilonidal cyst 
has caused intermittent flare-ups with resulting drainage and 
associated pain and embarrassment; these manifestations are 
compensated by the 10 percent awarded by the Board herein and 
do not constitute evidence supporting a rating higher than 10 
percent under any applicable diagnostic code.  The Veteran 
has asserted the cyst is disfiguring, but "disfigurement" 
applies to scars of the head, face or neck under Diagnostic 
Code 7800; "disfigurement" is not applicable to scars 
located in the region of the buttocks.  

In sum, the Board has found the criteria for an initial 
rating of 10 percent, but not more, are met for the pilonidal 
cyst.   




ORDER

An initial evaluation in excess of 20 percent for peripheral 
vascular disease with peripheral neuropathy of the left lower 
extremity is denied.

An initial evaluation in excess of 20 percent for peripheral 
vascular disease with peripheral neuropathy of the right 
lower extremity is denied.

An initial rating of 10 percent for pilonidal cyst is 
granted, subject to the criteria applicable to the payment of 
monetary benefits.


REMAND

The Veteran is diagnosed with PTSD; he has no other diagnosed 
psychiatric disorder.

The RO has denied service connection for PTSD based on a 
finding the Veteran has not presented a verified or 
verifiable stressor.  An October 2006 memorandum by the RO's 
JSRRC Coordinator asserts the Veteran had not asserted a 
stressor in sufficient detail to warrant submission to JSRRC 
for verification.  The Board disagrees.

The Veteran asserts he witnessed the suicide of "[redacted] 
[redacted]" of the 163rd Aviation Company, 101st Airborne Division.  
The Vietnam Veterans War Memorial lists a [redacted]
[redacted] of the 101st Airborne Division who died of non-hostile 
causes on May [redacted], 1971.  Although the details regarding 
[redacted] differ in some respects from the 
Veteran's memory ([redacted] was from El Paso, 
Texas whereas "[redacted]" was reportedly from Arizona; 
[redacted] was single whereas "[redacted]" may or 
may not have been married; [redacted] died in May 
1971 whereas "[redacted]" died in September or October 
1971), some of the details are similar enough to warrant 
further investigation to determine if they are the same 
person ([redacted] and "[redacted]" were both 
Sergeants E-5 serving in the 101st Airborne Division who died 
of non-hostile causes in 1971).

The Board also notes that the STRs and Service Personnel 
Records (SPRs) in the claims files relate only to the 
Veteran's first period of active service (October 1969 to 
July 1973); there is no indication the RO has pursued STRs 
relating to the second period (January 1974 to December 
1976).  Given the importance of STRs, the Board finds the RO 
should attempt to obtain the missing STRs before the claims 
for service connection are adjudicated.     

Finally, the Board notes the rating decision on appeal denied 
service connection for hypertension and heart disability on 
both a direct and secondary basis.  However, all VCAA notice 
provided to the Veteran has been directed toward the elements 
required to establish entitlement to service connection on a 
direct basis only.  The Veteran should accordingly be advised 
of the elements required to establish entitlement to 
secondary service connection.

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a non service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  In that decision, the Court 
held that the term "disability" as used in 38 U.S.C.A. 
§ 1110 referred to impairment of earning capacity, and that 
such definition mandated that any additional impairment 
(emphasis supplied) of earning capacity resulting from an 
already service-connected condition shall be compensated. 

The regulation pertaining to secondary service connection was 
amended during the course of the Veteran's appeal, effective 
October 10, 2006, in order to conform VA's regulation to the 
Court's decision.  Under the revised regulation, the rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
Part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  See 38 C.F.R. § 3.310(b) (2007-2009).  This 
requirement was not contained in prior versions of the 
regulation.  See 38 C.F.R. § 3.310 (2006).  Therefore, in 
deciding the claim, the originating agency should apply the 
former version of the regulation.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should notify the 
Veteran of the information and evidence 
required to establish entitlement to 
secondary service connection, the 
evidence and information that he should 
submit, and the assistance that VA will 
provide to obtain evidence on his behalf.  
 
2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain a copy of any pertinent evidence 
identified but not provided by the 
Veteran.

3.  The RO or the AMC should submit a 
request to the NPRC for a copy of the 
Veteran's STRs relating to his second 
enlistment (January 1974 to December 
1976).  The RO or the AMC should pursue 
the missing records until the records are 
obtained or until the NPRC states in 
writing that no further records are 
available.

4.  The RO or the AMC should submit a 
request to JSRRC to determine whether 
[redacted], who died on May [redacted], 
1971, was assigned to the 163rd Aviation 
Company of the 101st Airborne Division 
and died of a self-inflicted gunshot 
wound.  If so, the Veteran's reported 
stressor is verified.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
adjudicate on a de novo basis the issues 
of entitlement to service connection for 
PTSD, gastroenteritis, hypertension 
(direct and secondary) and heart 
disability (direct and secondary).  If 
any benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the RO or the AMC should furnish to the 
Veteran and his representative a 
Supplemental Statement of the Case and 
afford them the requisite opportunity to 
respond before the case is returned to 
the Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


